Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01 July 2022 have been fully considered but they are not persuasive. Applicant argued Jeon does not disclose the common search space of the first and second bandwidths parts as claimed. However, Examiner disagrees.
The common search space is defined in Jeon for a UE to receive a PDCCH (paras. 117 and 131). As such, the UE using BWP 1 has a common search space, and when the bandwidth is changed to BWP 2 (e.g., fig. 21), the common search space is available for the UE to receive the PDCCH (para. 131, penultimate sentence; note: common search space for a default active BWP; para. 136, penultimate sentence; note: common search space (CSS) as opposed to a UE-specific search space; para. 126; note: PDCCH received on an active BWP; para. 152; note: CSS for active DL BWP), where the common search space is defined on a CORESET available within the BWPs (para. 146-147 and especially para. 148, third through fifth sentences; note: the same CORESET configuration for the CSS among nested BWPs).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-17, 20, 23-26, 29, 32-34 and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US 2019/0289513).
Regarding claim 15, Jeon discloses a method (fig. 9) of operating a user equipment in a radio access network, the user equipment being configured with a set of bandwidth parts (figs. 15-17 and 21), the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts (para. 136); wherein the set of bandwidth parts comprises a first bandwidth part and a second bandwidth part (fig. 15, e.g., BWP 1 and BWP 2), the first bandwidth part of the set being associated to a first set of characteristics (fig. 15; note: numerology and bandwidth), the second bandwidth part of the set being associated to a second set of characteristics (fig. 15; note: numerology and bandwidth); wherein further the first set of characteristics and the second set of characteristics comprise at least one characteristic different between the first set and the second set of characteristics (fig. 15; note: different bandwidths for the BWPs); wherein the user equipment further operates with a common search space for control signaling (para. 84; fifth-from-last sentence; note: receiving a RAR in a common search space; paras. 117-118, 131, 136 and 147-158, etc.; note: common search space for signaling and related to BWPs), the common search space being included in the first bandwidth part and the second bandwidth part (para. 148, third through sixth sentences; note: CSS in overlapping or nested BWPs); the method comprising receiving control signaling (para. 127, fourth to last sentence; para. 133, para. 148, third to fifth sentences; note: CORESET or search space for receiving signaling among BWPs; para. 84, transmitting a RAR in a common search space) in the common search space based on the first set of characteristics while the second bandwidth part is activated (para. 119; note: numerology of a first BWP and second BWP are the same and the numerology is used when the second BWP is active - figs. 16-17 and 21).  
Regarding claim 16, Jeon discloses a method of operating a network node in a radio access network (fig. 9), the method comprising configuring a user equipment with a set of bandwidth parts (para. 125, first sentence), the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts (para. 136); wherein the set of bandwidth parts comprises a first bandwidth part and a second bandwidth part (fig. 15, e.g., BWP 1 and BWP 2), the first bandwidth part of the set being associated to a first set of characteristics (fig. 15; note: numerology and bandwidth), the second bandwidth part of the set being associated to a second set of characteristics (fig. 15; note: numerology and bandwidth); wherein further the first set of characteristics and the second set of characteristics comprise at least one characteristic different between the first set and the second set of characteristics (fig. 15; note: different bandwidths for the BWPs); wherein the user equipment is configured to operate with a common search space for control signaling (para. 84; fifth-from-last sentence; note: transmitting a RAR in a common search space; paras. 117-118, 131, 136 and 147-158, etc.; note: common search space for signaling and related to BWPs), the common search space being included in the first bandwidth part and the second bandwidth part (para. 148, third through sixth sentences; note: CSS in overlapping or nested BWPs); the method comprising transmitting control signaling (para. 127, fourth to last sentence; para. 133, para. 148, third to fifth sentences; note: CORESET or search space for transmitting signaling among BWPs; para. 84, transmitting a RAR in a common search space) in the common search space based on the first set of characteristics while the user equipment is active on the second bandwidth part (para. 84, transmitting a RAR in a common search space; para. 119; note: numerology of a first BWP and second BWP are the same and the numerology is used when the second BWP is active - figs. 16-17 and 21).  
Regarding claim 17, Jeon discloses a user equipment for a radio access network (fig. 4 and 9), the user equipment being adapted for being configured with a set of bandwidth parts (para. 57; figs. 15-17 and 21), the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts (para. 136); wherein the set of bandwidth parts comprises a first bandwidth part and a second bandwidth part (fig. 15, e.g., BWP 1 and BWP 2), the first bandwidth part of the set being associated to a first set of characteristics (fig. 15; note: numerology and bandwidth), the second bandwidth part of the set being associated to a second set of characteristics (fig. 15; note: numerology and bandwidth); wherein further the first set of characteristics and the second set of characteristics comprise at least one characteristic different between the first set and the second set of characteristics (fig. 15; note: different bandwidths for the BWPs); wherein the user equipment further is adapted to operate with a common search space for control signaling (para. 84; fifth-from-last sentence; note: receiving a RAR in a common search space; paras. 117-118, 131, 136 and 147-158, etc.; note: common search space for signaling and related to BWPs), the common search space being included in the first bandwidth part and the second bandwidth part (para. 148, third through sixth sentences; note: CSS in overlapping or nested BWPs); wherein the user equipment comprises radio circuitry and processing circuitry (fig. 4; para. 46, transceiver, processor, etc.) whereby the user equipment is configured to receive control signaling (para. 127, fourth to last sentence; para. 133, para. 148, third to fifth sentences; note: CORESET or search space for receiving signaling among BWPs; para. 84, transmitting a RAR in a common search space) in the common search space based on the first set of characteristics while the second bandwidth part is activated (para. 119; note: numerology of a first BWP and second BWP are the same and the numerology is used when the second BWP is active - figs. 16-17 and 21).  
Regarding claim 26, Jeon discloses a network node (figs. 4 and 9) for a radio access network, the network node being adapted (para. 46) for configuring a user equipment with a set of bandwidth parts (figs. 15-17 and 21), the user equipment being operable for communicating utilising an activated bandwidth part of the set of bandwidth parts (para. 136); wherein the set of bandwidth parts comprises a first bandwidth part and a second bandwidth part (fig. 15, e.g., BWP 1 and BWP 2), the first bandwidth part of the set being associated to a first set of characteristics (fig. 15; note: numerology and bandwidth), the second bandwidth part of the set being associated to a second set of characteristics (fig. 15; note: numerology and bandwidth); wherein further the first set of characteristics and the second set of characteristics comprise at least one characteristic different between the first set and the second set of characteristics (fig. 15; note: different bandwidths for the BWPs); wherein the user equipment is configured to operate with a common search space for control signaling (para. 84; fifth-from-last sentence; note: receiving a RAR in a common search space; paras. 117-118, 131, 136 and 147-158, etc.; note: common search space for signaling and related to BWPs), the common search space being included in the first bandwidth part and the second bandwidth part (para. 148, third through sixth sentences; note: CSS in overlapping or nested BWPs); the network node comprising radio circuitry and processing circuitry (fig. 4; para. 46, transceiver, processor, etc.) whereby the network node is configured transmit control signaling (para. 127, fourth to last sentence; para. 133, para. 148, third to fifth sentences; note: CORESET or search space for transmitting signaling among BWPs; para. 84, transmitting a RAR in a common search space) in the common search space based on the first set of characteristics while the user equipment is active on the second bandwidth part (para. 119; note: numerology of a first BWP and second BWP are the same and the numerology is used when the second BWP is active - figs. 16-17 and 21).  
Regarding claims 20 and 29, Jeon discloses the user equipment according to claim 17 and network node according to claim 26, wherein the second bandwidth part comprises the first bandwidth part (fig. 15); and/or the first bandwidth part is a default bandwidth part or initial bandwidth part (fig. 17 and 22; note: BWP 1 is the default or initial BWP). 
Regarding claims 23 and 32, Jeon discloses the user equipment according to claim 17 and network node according to claim 26, wherein the control signaling (para. 127, fourth to last sentence; para. 133, para. 148, third to fifth sentences; note: CORESET or search space for receiving signaling among BWPs) comprises a bit field indicating a resource allocation (paras 142, 144 and 160; note: DCI for BWP allocation).  
Regarding claims 24 and 33, Jeon discloses the user equipment according to claim 23 and network node according to claim 32, wherein the bit field is mapped to a resource structure according to the first bandwidth part (paras 142, 144, 151 and 160; note: DCI for any BWP allocation).  
Regarding claims 25 and 34, Jeon discloses the user equipment according to claim 23 and network node according to claim 32, wherein the resource allocation pertains to signaling to be received by the user equipment (paras 142, 144, 151 and 160; note: DCI for BWP allocation; para. 127, fourth to last sentence; para. 133, para. 148, third to fifth sentences; note: CORESET or search space for receiving signaling among BWPs).  
Regarding claim 36, Jeon discloses the user equipment according to claim 17, wherein the user equipment is configured to receive control signaling in the common search space based on the first set of characteristics while the second bandwidth part is activated para. 84; fifth-from-last sentence; note: receiving a RAR in a common search space; paras. 117-118, 131, 136 and 147-158, etc.; note: common search space for signaling and related to BWPs; para. 131, penultimate sentence; note: common search space for a default active BWP; para. 136, penultimate sentence; note: common search space (CSS) as opposed to a UE-specific search space; para. 126; note: PDCCH received on an active BWP; para. 152; note: CSS for active DL BWP), by demodulating and/or decoding the control signaling (paras. 357) in the common search space based on the first set of characteristics while the second bandwidth part is activated (para. 148; note: CSS for nested BWPs; note: same numerology for the nested BWPs - fig. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Takeda et al. (US 2020/0029307).
Regarding claims 22 and 31, Jeon discloses a characteristic of numerologies for BWPs but does not disclose the user equipment according to claim 17 and network node according to claim 26, wherein the at least one characteristic influences error decoding. However, Takeda teaches using different CRC (hence, error detection) for different numerologies (para. 77). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the at least one characteristic influence error decoding in the invention of Jeon. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing adaptive, dynamic or flexible communication parameters as appropriate for sufficient communication (Takeda, para. 77; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Allowable Subject Matter
Claims 19, 28, 35 and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462